Does, J.
(dissenting). Section 287-a of the Civil Practice Act relates to claims 11 by adverse claimants ” against the person holding personal property including stock certificates. The pleadings before the court show that in this case there are no “ adverse claimants ” against plaintiffs as holders of the stock certificates. Only one defendant, Lillian Clawans, claims ownership of the stock in question. It would seem therefore that section 287-a would not apply and if section 287-a does not apply section 287-d would not be. applicable.
To grant plaintiffs the order now asked for would be to discharge plaintiffs of any liability for damages for retention of the stock in question. That should not be done in a case in which defendants claim that plaintiffs’ retention of the stock at least from the date of the original demand on or about January 2, 1951, was wrongful.
A ccordingly I dissent and vote to affirm.
*226Glennon, J. P., Cohn, Callahan and Shientag, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to appellants and the motion granted. Settle order on notice. [See post, p. 792.]